MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Buyonate, Inc., of our report dated February 10, 2009 on our audit of the financial statements of Buyonate, Inc. as of December 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for the year ended December 31, 2008 and inception on July 9, 2007 through December 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada March 3, 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax
